DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on January 21, 2022. Claims 1-13 are pending with claims 4-13 previously being withdrawn. The drawing objection, and indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As noted in the interview January 13, 2022, the amendment is directed toward subject matter previously claimed which does not appear to be patentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911).
In regards to claim 1, Horng discloses a fan frame body structure (Figs. 3-4) comprising: 
a first fan frame body (3a) having a first passage (between 31, 32); 
a second fan frame body (3b) having a second passage (between 31, 32); and 
an enclosed connection member (111) defining a third passage (111a) configured with a first opening (1111) connected to the first passage and an opposite, second opening (1112) connected to the second passage, and wherein the third passage is fully enclosed between the first and second openings, the first and second fan frame bodies being respectively directly attached to and disposed at the first and second openings in series with each other (Fig. 4) and such that the first passage, the second passage and the third passage together form an enclosed air-flow channel (Figs. 3-4).
	Horng is silent about the fan frame bodies having a bearing cup seat.
	Liu discloses a fan frame body (16) having a bearing cup seat (11, Fig. 5, par. 38).
	Horng discloses a fan assembly with multiple fan frame bodies, however do not explicitly disclose bearing cup seats. Liu, which is also directed a fan assembly, disclose a bearing cup seat in an arrangement which increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing the fan frame bodies having a bearing cup seat, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).
	Furthermore, the modified fan frame body structure of Horng comprises the first bearing cup seat, as modified by Liu, defining a first virtual centerline, and the second bearing cup seat, as modified by Lui, defining a second virtual centerline.
The modified structure of Horng lacks the second opening arranged nonparallel to the first opening, the first and second fan frame bodies being disposed outside the first and second openings non-parallel with each other and the air-flow channel is non-linear, and the first and second virtual centerlines intersect within the third passage at an obtuse angle.
Foster discloses a connection member (204) with a second opening (at 212b) arranged nonparallel with a first opening (212a, Fig. 2a), first and second fan frame bodies (212a, 212b) being disposed outside 
 
    PNG
    media_image1.png
    259
    373
    media_image1.png
    Greyscale

Annotated Fig. 2a of Foster with an intersecting within the third passage
Horng discloses a fan assembly with a third passage having a fans at the inlet and outlet with a heat conducting board (2), however does not disclose the inlet and outlet nonparallel with the first and second virtual centerlines intersect within the third passage at an obtuse angle. Foster, which is also directed a fan assembly having a fans at the inlet and outlet of a third passage with a heat exchanger surfaces (see heat exchanger surfaces of heat sink 200 which is analogous to the heat conducting board 2 of Horng in the present context), disclose first and second fan frame bodies being disposed outside first and second openings and the first and second openings being arranged nonparallel at an obtuse angle to direct the flow against the heat exchanging surface increasing level of cooling of the surface (Foster Col. 2, lines 61-64). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the fan frame body structure of Horng by providing the second opening arranged nonparallel to the first opening, the first and second fan frame bodies being disposed outside the first and second openings non-parallel with each other and the air-flow channel is non-linear, and the first and second virtual centerlines intersect within the third passage at an 
In regards to claim 2, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first outlet being mated with the first opening of the connection member (Fig. 4, par. 27), the second fan frame body further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second inlet being mated with the second opening of the connection member (Fig. 4, par. 27).
	The modified fan frame body structure of Horng contains all of the claimed elements as set forth in the rejection of claim 1, except multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and
multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu further discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the fan frame body structure of Horng by providing multiple connection bodies extending from a circumference of the bearing cup seat to connect .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911), and in further view of Yoshida et al. (US 2008/0286135 A1).
	In regards to claim 3, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first fan frame body being mated with the first opening of the connection member (Fig. 4, par. 27), the second fan frame body (Fig. 3) further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second fan frame body being mated with the second opening of the connection member (Fig. 4, par. 27).
The modified fan frame body structure of Horng lacks multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the 
The modified fan frame body structure of Horng further lacks the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening.
	Yoshida et al. disclose a first bearing cup seat (2212) is proximal of a first opening (of connection member 4), and a second bearing cup seat (3212) is proximal the second opening (of connection member 4, see Figs. 2, 17).
	Horng discloses a connection member with fans being mounted thereon, however does not disclose the first and bearing cups being mounted in the specific arrangement relative to the openings of the connection member. Yoshida, which is also directed to a fan assembly with a connection member, disclose first bearing cup seats and second bearing cup seats mounted to the connection member to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the fan frame body of Horng by providing the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening, as taught by Yoshida et al., to provide counter rotating fans which reduce noise and increase static pressure (Yoshida pars. 37, 70).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/8/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/11/2022